RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4 del Re-glamento de este Tribunal, 4 LPRA Ap. XXI-B, se constitu-yen las Salas de Despacho siguientes:
Primera Sala de Despacho:
Hon. Maite D. Oronoz Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Roberto Feliberti Cintrón
Segunda Sala de Despacho:
Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez

*410
Tercera Sala de Despacho:

Hon. Rafael L. Martínez Torres, presidente
Hon, Edgardo Rivera García
Hon. Ángel Colón Pérez
Cuando un miembro de la Sala no pueda intervenir en la decisión de algún asunto, se seguirá el procedimiento establecido en la Regla 4 del Reglamento del Tribunal Supremo, supra.

Esta Resolución entrará en vigor el lunes 3 de octubre de 2016. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo